Citation Nr: 1633525	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-43 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include the shoulders, knees, and feet, to include as secondary to the service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable rating prior to December 27, 2011, in excess of 30 percent from December 27, 2011, to April 1, 2016, and in excess of 80 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n September 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

These issues were remanded in October 2014 to obtain additional treatment records and afford the Veteran VA examinations.  Regarding the service connection claims, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased ratings for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has degenerative arthritis of the left hand that is as likely as not related to his military service  

2.  Arthritis of multiple joints other than the left hand, to include the shoulders, knees, and feet was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed arthritis did not develop as a result of any incident during service, including the service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity.

3.  GERD was not present during the Veteran's service and currently diagnosed GERD did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the left hand have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Arthritis of multiple joints other than the left hand, to include the shoulders, knees, and feet was not incurred or aggravated in service and is not proximately due to or the result of the service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  GERD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in April 2008 regarding the type of evidence necessary to establish his claims.  He was instructed on how to establish service connection, on both direct and secondary bases.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2011 and February 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


	1.  Arthritis of Multiple Joints

The Veteran's STRs include multiple joint complaints and injuries.  A June 1970 record shows that he was hit with an object in the left leg; he was diagnosed with a calf contusion.  In April 1974, the Veteran injured his right ankle while he injured his right knee in May 1974.  Records in January and February 1977 show right elbow complaints; X-rays in February were negative.  A May 1983 record shows that the Veteran had right toe pain.  The Veteran had painful hand joints in August 1984.  An October 1984 annual examination revealed clinically normal neck, upper extremities, feet, and lower extremities.  Records in April and May 1985 reveal that the Veteran had elbow pain.  He was diagnosed with left elbow tendinitis in April 1985 while the May 1985 record reflects a diagnosis of slight left hand degenerative joint disease.  The Veteran had right foot and left knee pain in October 1985; the diagnosis was questionable metatarsalgia.  An annual examination also in October 1985 again revealed clinically normal neck, upper extremities, feet, and lower extremities.  In his report of medical history, the Veteran reported having swollen or painful joints, but denied arthritis, rheumatism or bursitis; bone, joint or other deformity; painful or "trick" shoulder or elbow; "trick" or locked knee; and foot trouble.  The Veteran complained of right foot pain in February 1986; the diagnosis was capsulitis of the second metacarpal phalangeal (MP) joint.  An October 1986 annual examination continued to reveal clinically normal neck, upper extremities, and lower extremities.  Abnormal feet were noted; a bunion on the left foot was reported.  A September 1987 examination again revealed clinically normal neck, upper extremities, feet, and lower extremities.  

Post-service treatment records reveal joint complaints beginning in 1998 with a diagnosis of degenerative arthritis of the neck in December 1998.  Treatment records during this appeal reflect current diagnoses of arthritis of multiple joints; none of them include any report of a continuity of symptomatology dating back to service or any opinion relating arthritis to the Veteran's military service, to include being secondary to his service-connected lumbar spine disability.

The Veteran submitted an opinion from C.M., D.O. dated in February 2010.  Dr. C.M. reported that the Veteran had degenerative osteoarthritis of the sacral, lumbar and cervical spine.  He reported that it had also spread into the thoracic portion of his spine, knees, and other joints in his body.  

The Veteran was provided VA examinations for his knees and feet in December 2011.  Pertaining to his feet, he was diagnosed with metatarsalgia in 1985 and degenerative joint disease of the right foot.  The examiner reported the Veteran's in-service treatment and diagnoses.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran had right foot degenerative changes that were normal for his age.  They opined that they could not link right foot degenerative changes to previous military service, specifically his previously diagnosed metatarsalgia or capsulitis.

As for his knees, the Veteran was diagnosed with bilateral knee minimal degenerative changes.  The examiner reported the Veteran's in-service treatment and diagnoses.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran had evidence of bilateral knee degenerative joint disease.  They opined that they did not find evidence in the Veteran's STRs to suggest he sustained acute trauma that would have resulted in his knee conditions.  The examiner also noted that the Veteran described no other left knee condition other than his left knee pain.   

The Veteran was afforded VA examinations for his elbows, cervical spine, hips, feet, ankles, knees, shoulders, and hands in February 2015.  Regarding his elbows, the Veteran was diagnosed with right elbow condition.  The examiner noted that the Veteran had elbow complaints in 1977.  The Veteran reported that his symptoms had been slowly progressive.  The examiner reported that X-rays documented traumatic arthritis of the right elbow.  For his cervical spine, he was diagnosed with degenerative joint disease.  The Veteran reported neck pain for years.  As pertains to his hips, the Veteran was diagnosed with osteoarthritis of the right hip.  He reported having bilateral hip pain for years.  As for his feet, the Veteran was diagnosed with degenerative arthritis of both feet.  The Veteran reported bilateral foot pain for years.  No ankle condition was diagnosed.  The Veteran reported bilateral ankle pain for years.  The Veteran was diagnosed with degenerative arthritis of both knees.  He reported bilateral knee pain for years.  Regarding his shoulders, he was diagnosed with osteoarthritis and left distal clavicle fracture.  The Veteran reported pain since playing softball in 1981 that had been slowly progressive.  He denied trauma or dislocation.  The diagnosis for the Veteran's hands was degenerative arthritis.  The Veteran reported that he began having bilateral hand pain and stiffness during the 1980s.  He reported that there was no history of trauma to elbows/hands.

The examiner who conducted the shoulder, elbow, and hand examinations opined that the Veteran's arthritic joints were less likely than not etiologically related to any incident of active duty, to include the Veteran's complaints of multiple joint pain and findings of degenerative joint disease.  The examiner reported that there was no objective evidence found in currently available STRs.  The examiner opined that the current arthritis was degenerative disease.  The examiner also opined that the Veteran's arthritic joints were less likely than not caused by or aggravated by the service-connected low back disability.  The examiner again reported that there was no objective evidence found in currently available STRs.  The examiner opined that degenerative disease in a joint was independent of other joints.  The examiner reiterated that current arthritis was degenerative disease.  

The examiner who conducted the other joint examinations opined that the Veteran's multiple joint complaint were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the October 1985 and September 1987 examinations were normal.  The examiner opined that although there were complaints in service regarding pain and swollen painful joints, it would be speculative to state that those complaints were related to findings which showed mild degenerative changes, which could be seen in Veteran's age population.  The examiner also opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner opined that arthritis of the lumbar back did not cause or "spread" to other parts of the body.  The examiner opined that, instead, arthritis was either caused by normal aging process, wear and tear, or specific injury to that area/joint.
Based on a review of the evidence, the Board concludes that service connection for degenerative joint disease of the left hand is warranted; however, arthritis of multiple joints excluding the left hand is not warranted.  

Beginning with the Veteran's left hand, as discussed above, the Veteran's STRs clearly show a diagnosis of slight degenerative joint disease in May 1985.  Although his October 1985, October 1986, and September 1987 examinations revealed normal upper extremities, the 2015 examiner diagnosed the Veteran with degenerative arthritis.  As per 38 C.F.R. § 3.303(b), with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disability, however remote, are service connected, unless clearly attributable to intercurrent causes.  In this case, no post-service injury or other intercurrent cause has been shown to account for the Veteran's currently diagnosed left hand degenerative arthritis.  Therefore, in light of the in-service diagnosis of degenerative joint disease and post-service diagnosis of degenerative arthritis, absent an intercurrent cause, service connection for the left hand is warranted.  After considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for degenerative arthritis of the left hand is, therefore, granted.

As for the Veteran's other joints, although the evidence shows that the Veteran had numerous in-service joint complaints, and has been diagnosed during this appeal with arthritis of multiple joints, it does not show that his arthritis of multiple joints other than the left hand is related to his military service, to include being secondary to his service-connected lumbar spine disability.  

Regarding service connection on a direct basis, although the Veteran's STRs show several joint complaints and diagnoses of joint problems, the evidence fails to show that the Veteran's current arthritis of multiple joints other than the left hand is related to the in-service complaints.  As discussed above, examinations in 1985, 1986, and 1987 were clinically normal except for a bunion noted in 1986; no joint problems were diagnosed.  While the Veteran reported swollen and painful joints in his 1985 report of medical history, he denied all other pertinent symptoms, including specifically arthritis.  In light of the normal upper extremities shown in the 1985, 1986, and 1987 examinations, as well as the denial of arthritis in 1986, the evidence weighs against a finding that any current arthritis other than the left hand is related to his military service.  None of the Veteran's treatment records contain any opinion relating any currently diagnosed arthritis as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The only medical opinions of record, those of the 2011 and 2015 examiners, show that the Veteran's arthritis is not related to his military service.  As opined by one of the 2015 examiners, although there were complaints in service regarding pain and swollen painful joints, it would be speculative to state that those complaints were related to findings which showed mild degenerative changes, which could be seen in Veteran's age population.  As the negative nexus opinions were formed after interviewing and examining the Veteran, reviewing the evidence, and are supported by rationales, the Board accords them great probative value.  They are also uncontradicted.  No medical professional has provided any opinion indicating that currently diagnosed arthritis of multiple joints is related to the Veteran's military service.  

In this case, the first evidence of any arthritis is not until 1998.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of arthritis complaints, symptoms, for a decade between the Veteran's military service and the earliest evidence of arthritis of multiple joints is itself evidence which tends to show that arthritis of multiple joints other than the left hand did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity either caused or aggravates arthritis of multiple joints.  The Board acknowledges the positive opinion from Dr. C.M.  However, no rationale was provided.  As opined by the 2015 VA examiner, arthritis of the lumbar back did not cause or "spread" to other parts of the body.  The examiner opined that, instead, arthritis was either caused by normal aging process, wear and tear, or specific injury to that area/joint.  Since the VA examiner's opinion includes a rationale as compared to Dr. C.M.'s opinion, the Board accords it more probative value.  Consequently, the evidence does not support a finding of secondary service connection.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  Although the Veteran's reports to the 2015 examiners indicate pain since service, none of his treatment records have indicated a continuity of symptomatology following his military service.  Moreover, the 1986 and 1987 examinations revealed normal systems with the exception of a foot bunion; no joint complaints were made at those examinations.  Therefore, the Board concludes that the evidence fails to show a continuity of arthritis symptomatology.  

The overall evidence of record weighs against a finding of arthritis of multiple joints other than the left hand being associated with the Veteran's active duty.  Without competent evidence of an association between arthritis of multiple joints other than the left hand and his active duty, to include being secondary to the service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity, service connection for arthritis of multiple joints other than the left hand, to include as secondary to degenerative disc disease of the lumbar spine with a weak left lower extremity, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

For the reasons set forth above, service connection is warranted for the Veteran's left hand.  Regarding the Veteran's joints other than the left hand, without competent and credible evidence of an association between arthritis of multiple joints other than the left hand, to include the shoulders, knees, and feet, and the Veteran's active duty, to include the service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity, service connection for arthritis of multiple joints other than the left hand, to include the shoulders, knees, and feet, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of multiple joints other than the left hand, to include the shoulders, knees, and feet.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for arthritis of multiple joints other than the left hand, to include the shoulders, knees, and feet, to include as secondary to the service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity, is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  GERD

The Veteran's STRs show that he complained of stomach cramps and diarrhea in March 1982; the diagnosis was gastroenteritis.  An October 1984 examination revealed a clinically normal abdomen and viscera.  A November 1986 record shows that he complained of a runny nose, loose stools, and stomach pain.  The diagnosis was viral gastroenteritis.  The October 1985, October 1986, and September 1987 examinations all revealed a clinically normal abdomen and viscera.  In the Veteran's October 1985 report of medical history, he denied symptoms of frequent indigestion and stomach, liver, or intestinal trouble.  

Post-service treatment records show that the earliest evidence of GERD is in 1998.  A January 1998 record shows that the Veteran reported having indigestion for quite a while.  His current treatment records continue to show a diagnosis of GERD.  None of the Veteran's records contain any opinion relating GERD to his military service, to include his in-service diagnoses of gastroenteritis.

The Veteran was afforded a VA examination in February 2015.  He reported having problems with GERD since 1982.  The examiner opined that the Veteran's GERD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported that gastroenteritis was a separate entity from GERD and symptoms and etiology were completely different.

Based on a review of the evidence, the Board concludes that service connection for GERD is not warranted.  Although the evidence shows that the Veteran had diagnoses of gastroenteritis in service, and has been diagnosed during this appeal with GERD, it does not show that his GERD is related to his military service.

Although the Veteran's STRs show diagnoses of gastroenteritis, the evidence fails to show that the Veteran's current GERD is related to the in-service diagnoses.  As discussed above, examinations in 1985, 1986, and 1987 were all clinically normal.  Additionally, the Veteran specifically denied pertinent symptoms in the 1985 report of medical history.  None of the Veteran's treatment records contain any opinion relating any currently diagnosed GERD as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current GERD began during service.  See Curry, 7 Vet. App. at 68.  

The only medical opinion of record, that of the 2015 examiner, shows that the Veteran's GERD is not related to his military service.  As the negative nexus opinions was formed after interviewing and examining the Veteran, reviewing the evidence, and is supported by a rationale, the Board accords it great probative value.  It is also uncontradicted.  No medical professional has provided any opinion indicating that currently diagnosed GERD is related to the Veteran's military service.  

In this case, the first evidence of GERD is not until 1998.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of GERD complaints, symptoms, or findings for a decade between the Veteran's military service and the earliest evidence of GERD is itself evidence which tends to show that GERD did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of GERD being associated with the Veteran's active duty.  Without competent evidence of an association between GERD and his active duty, service connection for GERD is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of GERD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between GERD and the Veteran's active duty, service connection for GERD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for GERD is denied.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to service connection for degenerative arthritis of the left hand is granted.

Entitlement to service connection for arthritis of multiple joints other than the left hand, to include the shoulders, knees, and feet, to include as secondary to the service-connected degenerative disc disease of the lumbar spine with a weak left lower extremity is denied.

Entitlement to service connection for GERD is denied.


REMAND

Regrettably, another remand is necessary for the increased rating claim.  As noted in the Introduction, the issue was remanded to obtain treatment records.  Specifically, the results of audiograms performed at the Orlando VA Medical Center (VAMC) on September 13, 2008, and October 29, 2009, were to be obtained.  The October 2009 audiogram was obtained, but there is no indication that the September 2008 audiogram was ever requested.  As such, the Board's remand directives have not been complied with and another remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Orlando, VAMC, including specifically the September 13, 2008, audiogram and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


